DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “terminates” in Line 3 should read “terminating”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 11,421,707.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Application Claim 1
Patent Claim 1
A blower housing

A first blower housing piece and a second blower housing piece, the first and second blower housing pieces being adapted and configured to be connected to one another in a manner to collectively surround a blower fan

At least one of the first and second blower housing pieces defining a wall of the blower housing extending around a radial periphery of the blower fan

The first blower housing piece comprising a blower discharge section adapted to be coupled to an exhaust pipe

An inner tubular portion and an outer tubular portion, the inner tubular portion having an inner surface and an outer surface, the inner surface of the inner tubular portion defining a blower discharge passage, the outer tubular portion surrounding the inner tubular portion, the outer tubular portion having an inner surface and an outer surface, the inner surface of the outer tubular portion and the outer surface of the inner tubular portion being spaced sufficiently apart to define an exhaust pipe cavity

The exhaust pipe cavity being adapted to receive an end margin of the exhaust pipe to enable the end margin of the exhaust pipe to be positioned between the inner tubular portion and the outer tubular portion

The inner tubular portion and the outer tubular portion being adapted and configured to enable condensate water that forms on the inner surface of the exhaust pipe to flow into the exhaust pipe cavity

At least one drain hole in fluid communication with the exhaust pipe cavity, the at least one drain hole being adapted and configured to enable condensate water flowing into the exhaust pipe cavity to drain from the blower housing via the at least one drain hole


The first blower housing piece being a one-piece member

The inner tubular portion extending longitudinally from an upstream end to a downstream end, the inner tubular portion upstream end being in a plane that intersects the wall of the blower housing
A blower housing

A first blower housing piece and a second blower housing piece, the first and second blower housing pieces being adapted and configured to be connected to one another in a manner to collectively surround a blower fan

At least one of the first and second blower housing pieces defining a wall of the blower housing extending around a radial periphery of the blower fan

The first blower housing piece comprising a blower discharge section adapted to be coupled to an exhaust pipe

An inner tubular portion and an outer tubular portion, the inner tubular portion having an inner surface and an outer surface, the inner surface of the inner tubular portion defining a blower discharge passage, the outer tubular portion surrounding the inner tubular portion, the outer tubular portion having an inner surface and an outer surface, the inner surface of the outer tubular portion and the outer surface of the inner tubular portion being spaced sufficiently apart to define an exhaust pipe cavity

The exhaust pipe cavity being adapted to receive an end margin of the exhaust pipe to enable the end margin of the exhaust pipe to be positioned between the inner tubular portion and the outer tubular portion

The inner tubular portion and the outer tubular portion being adapted and configured to enable condensate water that forms on the inner surface of the exhaust pipe to flow into the exhaust pipe cavity

At least one drain hole extending through the outer tubular portion and in fluid communication with the exhaust pipe cavity, the at least one drain hole being adapted and configured to enable condensate water flowing into the exhaust pipe cavity to drain from the blower housing via the at least one drain hole

The first blower housing piece being a one-piece member

The inner tubular portion extending longitudinally from an upstream end to a downstream end, the inner tubular portion upstream end being in a plane that intersects the wall of the blower housing

Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent Claims 2-18, the recited limitations are contained in patent Claims 2-18, respectively.
Claims 1, 4, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10, 11, and 10, respectively, of U.S. Patent No. 11,009,037.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Application Claim 1
Patent Claim 10
A blower housing

A first blower housing piece and a second blower housing piece, the first and second blower housing pieces being adapted and configured to be connected to one another in a manner to collectively surround a blower fan

At least one of the first and second blower housing pieces defining a wall of the blower housing extending around a radial periphery of the blower fan

The first blower housing piece comprising a blower discharge section adapted to be coupled to an exhaust pipe





An inner tubular portion and an outer tubular portion, the inner tubular portion having an inner surface and an outer surface, the inner surface of the inner tubular portion defining a blower discharge passage, the outer tubular portion surrounding the inner tubular portion, the outer tubular portion having an inner surface and an outer surface, the inner surface of the outer tubular portion and the outer surface of the inner tubular portion being spaced sufficiently apart to define an exhaust pipe cavity

The exhaust pipe cavity being adapted to receive an end margin of the exhaust pipe to enable the end margin of the exhaust pipe to be positioned between the inner tubular portion and the outer tubular portion

The inner tubular portion and the outer tubular portion being adapted and configured to enable condensate water that forms on the inner surface of the exhaust pipe to flow into the exhaust pipe cavity

At least one drain hole in fluid communication with the exhaust pipe cavity, the at least one drain hole being adapted and configured to enable condensate water flowing into the exhaust pipe cavity to drain from the blower housing via the at least one drain hole


The first blower housing piece being a one-piece member

The inner tubular portion extending longitudinally from an upstream end to a downstream end, the inner tubular portion upstream end being in a plane that intersects the wall of the blower housing
A blower housing

A first blower housing piece and a second blower housing piece, the first and second blower housing pieces being adapted and configured to be connected to one another in a manner to collectively surround a blower fan

At least one of the first and second blower housing pieces defining a wall of the blower housing extending around a radial periphery of the blower fan

The first blower housing piece comprising a blower discharge section adapted to be coupled to an exhaust pipe

The blower discharge section being formed of the same material as the rest of the first blower housing piece

An inner tubular portion and an outer tubular portion, the inner tubular portion having an inner surface and an outer surface, the inner surface of the inner tubular portion defining a blower discharge passage, the outer tubular portion surrounding the inner tubular portion, the outer tubular portion having an inner surface and an outer surface, the inner surface of the outer tubular portion and the outer surface of the inner tubular portion being spaced sufficiently apart to define an exhaust pipe cavity

The exhaust pipe cavity being adapted to receive an end margin of the exhaust pipe to enable the end margin of the exhaust pipe to be positioned between the inner tubular portion and the outer tubular portion

The inner tubular portion and the outer tubular portion being adapted and configured to enable condensate water that forms on the inner surface of the exhaust pipe to flow into the exhaust pipe cavity

At least one drain hole extending through the outer tubular portion and in fluid communication with the exhaust pipe cavity, the at least one drain hole being adapted and configured to enable condensate water flowing into the exhaust pipe cavity to drain from the blower housing via the at least one drain hole

The first blower housing piece being a one-piece unitary member

The inner tubular portion extending longitudinally generally from an upstream end to a downstream end, the inner tubular portion upstream end defining a plane that intersects the wall of the blower housing

Thus, it is apparent, for the broadening aspect, that patent claim 10 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 10, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 10 with respect to the broadening aspect.
For dependent Claims 4 and 9, the recited limitations are contained in patent Claims 11 and 10, respectively.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in previous office actions for parent Application No. 17/315,656 and 17/166,732, the prior art fails to disclose a blower housing comprising first and second housing pieces, at least one of the first and second blower housing pieces defining a wall of the blower housing extending around a radial periphery of the blower fan, a blower discharge section comprising an inner and outer tubular portion, at least one drain hole extending though the outer tubular portion, wherein an inner tubular portion upstream end is in a plane that intersects the wall of the blower housing, wherein a plane perpendicular to an axis extending from an upstream end to a downstream end of the inner tubular portion intersects the upstream end and the second blower housing piece, and wherein the inner and outer tubular portions are arranged such that a plane perpendicular to said axis and intersecting both the inner and outer tubular portions also intersects the second blower housing piece.  Lyons ‘574 (US Patent No: 7,182,574) discloses a blower housing comprising a wall and a blower discharge section (Lyons ‘708: US Patent No: 7,861,708; Lyons ‘903: US Patent No: 7,210,903; Liu: US Patent No: 8,801,406; and Gatley Jr.: US Patent No: 6,494,152) also disclose blower housings comprising a wall and a blower discharge section), and Lyons ‘378 (US Patent No: 6,536,378) discloses a blower discharge section comprising drain holes and inner and outer tubular portions; however, both Lyons ‘574 and Lyons ‘378 fails to disclose a plane perpendicular to an axis along which the inner and outer tubular portions extend intersecting both the inner and outer tubular portions also intersects the second blower housing piece, an inner tubular portion upstream end being in a plane that intersects the wall of the blower housing, or a plane perpendicular to an axis extending from an upstream end to a downstream end of the inner tubular portion intersecting the upstream end and the second blower housing piece.  Lyons ‘378 fails to disclose a wall of a blower housing, and neither Lyons ‘378 nor Lyons ‘574 (nor Lyons ‘708, Lyons ‘903, Liu, and Gatley Jr.) disclose a plane that would intersect the wall of the blower housing or the second blower housing piece of Lyons ‘574, Lyons “708, Lyons ‘903, Liu, or Gatley Jr.  The prior art fails to disclose a blower housing as claimed; therefore, Claims 1-18 contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745